                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

STEVE P. SHULTZABERGER.,

             Plaintiff,
v.                                                           CV No. 17-1028 KRS/CG

STATE FARM MUTUAL
AUTOMOBILE INSURANCE CO.,

             Defendant.

                   ORDER SETTING SETTLEMENT CONFERENCE

      THIS MATTER is before the Court on review of the record. To facilitate a final

disposition of this case, a settlement conference will be conducted in accordance with

Federal Rule of Civil Procedure 16(a)(5). After discussing a mutually agreeable time

and date with counsel, the conference will be held on Tuesday, November 13, 2018, at

8:30 a.m., in the Organ Courtroom, United States District Courthouse, 100 N.

Church St., Las Cruces, New Mexico.

      A party must show good cause to vacate or reschedule the settlement

conference. Any such request must provide the Court with sufficient notice to ensure

that other matters may be scheduled in the time allotted for the settlement conference.

      IT IS SO ORDERED.




                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
